Appeal from a judgment of the Supreme Court (Williams, J.), entered May 26, 1993 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying petitioner’s request to participate in a temporary work/furlough release program.
While incarcerated at Groveland Correctional Facility in Livingston County, petitioner applied to participate in a temporary work/furlough release program. Petitioner’s application was denied by the Temporary Release Committee. The Committee, while recognizing petitioner’s "positive program efforts”, based its denial upon the serious nature of his crime. Supreme Court upheld the determination and we affirm. The reason stated for the denial satisfied the statutory require*815ments and was not irrational. We have considered petitioner’s other contentions and find them to be without merit.
Cardona, P. J., Mikoll, White, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.